*469The opinion of the Court was delivered by
Wright, A. J.
The statute of 1866, which allows a preferred lien to any person or persons making an advance or advances, either in money or other supplies, to any person or persons engaged, or about to engage, in the cultivation of the soil, is as follows: “ If any person or persons shall make any advance or advances to any person or persons who are engaged, or are about to be engaged, in the cultivation of the soil, the person or persons so making such ad'vance or advances shall be entitled to a lien on the crop which may be made during'the year upon the land in the cultivation of which the advances so made have been expended, in preference of all other liens, existing or otherwise,'to the extent of such advance or advances.”—Gen. Stat., .§ 55, p. 557.
One important object of this statute is to enable those who “ are engaged, or about to engage, in the cultivation of the soil,” to get, upon credit, the necessary supplies to be expended in producing their crops, and, at the same time, enable the person or persons advancing money or other supplies to secure him or themselves in the payment of the thing or things advanced which were expended upon the land in producing the crop, and upon which thing or things a mortgage would be no security.
It is shown that neither money nor any thing else was advanced by the appellant to Peter Mendenhall, therefore Mendenhall was only indebted to appellant for a mule.
In no wise can a mule be considered an “ advance,” to be “ expended” upon the soil which produces the crop. The labor of a mule might very properly be considered a necessary supply for the production of a crop, but a mule, instead of being worn-out and rendered useless in producing a crop, may be in much better condition and more valuable after the crop is made than before.
The so-called lien on the crop of Peter Mendenhall, held by the appellant, is void.
The question raised by the third ground of appeal is not necessary to a full and proper decision of this case.
The motion must be dismissed.
Moses, C. J., and Willard, A. J., concurred.